The opinion of the court was delivered by
HortON, C. J.:
Otto Brummie, as administrator of the estate of Margaret Brummie, deceased, brought his action against Dr. S. W. Richmond to recover $10,000 damages, alleged to have accrued by reason of the unskillful treatment,, as a physician, of Margaret Brummie, his wife. The jury returned, a verdict for plaintiff below for $100. Judgment was entered for $100, with costs. Richmond, defendant below, brings the case to this court for review. Otto Brummie contends that the case should be dismissed, upon the ground that this court has not jurisdiction. Section 542a of the civil code reads: “No appeal or proceeding in error shall be-had or taken to the supreme court in any civil action unless the amount or value in controversy, exclusive of costs, shall exceed $100,” except in certain cases specified in the statute. (Laws of 1889, ch. 245, § 1.) As the judgment rendered against the defendant was for $100 only, exclusive of costs, it is apparent that there is, on the part of Richmond, nothing in controversy beyond that amount. Consequently, he is not entitled to an appeal or any proceeding in error in this court to review the alleged errors.
As the plaintiff below is satisfied with the judgment, the amount in controversy as to the defendant below is fixed thereby. (Smith v. Honey, 3 Pet. 469; Walker v. United States, 4 Wall. 163; Merrill v. Petty, 16 id. 338; Railroad Co. v. Trook, 100 U. S. 112; Ex parte Sweeney, 126 Ind. 583.)
In the case of C. I. St. L. & C. Rly. Co. v. Grames, 33 N. E. Rep. 896, it was decided that,
“Under act of February 16, 1893, ¶ 1, giving the appellate *249court jurisdiction of appeals in actions for the recovery of money only, where the amount in controversy, exclusive of costs, does not exceed $3,500, interest should not be computed on the judgment below, in determining whether the appellate court has jurisdiction.”
Evidently this court has not jurisdiction, as the amount or value in controversy, exclusive of costs, does not exceed $100.
The case will therefore be dismissed.
All the Justices concurring.